Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
2. 	Applicants' arguments and amendments filed 2/2/2021 have been considered, but they are not persuasive. The reasons are discussed below. As there is no further amendment with additional claim limitations of the prior set of claims, therefore, the claims have been entered.  

Response to arguments
3.	Applicants arguments are primarily based on the fact that 
(i)  Applicants argued on page 3 of Remarks section “Combining the cited references in the manner alleged does not produce the instantly claimed composition”
(ii) Because silicon dioxide materially affects flowability (i.e., the basic and novel characteristic of the claimed invention), it is excluded from the claimed composition by the recitation of “consisting essentially of.” In fact, the achievement of free flowing composition containing greater than 90 wt. % of a choline salt, in the absence of silicon dioxide, further underscores the novel and nonobvious nature of the invention.
(iii) No motivation to modify to Grinschgl to include a bulking agent
It is to be noted that “According to MPEP 2163, section II A 1, A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998)”. 

In response to (i) and (ii), the examiner initially notes that the office disagrees that flowability is the basic and novel characteristic of the claim.  There must be a clear indication in the specification or claims as to what is the basic and novel characteristic (MPEP2111.03 III).  There is no indication in the claims and specification that flowability is the basic and novel characteristic.  Rather the claims seem to indicate that “free flowing” is the basic and novel characteristic.  It is also noted that claim 1 excludes lipid but does not exclude silicon dioxide. It is to be noted that even if free flowability is a basic and novel characteristics, there is no showing that the presence of a free-flowing agent e.g. silicon-dioxide would change the basic and novel characteristics of free flowability of the composition. Further if the composition of modified Grinschgl is free flowing and the addition of silicone dioxide does not hinder the free flowing capability of the invention.  As such it is the position of the office that since the addition of silicone dioxide does not make an already free flowing composition lose its free flowing ability, then it does not materially affect or change the basic and novel characteristic of the composition.  Therefore, in this instance, silicon-dioxide is not excluded from the claimed composition by the recitation of “consisting essentially of”. 
In response to (iii), it is to be noted that independent claim 1 recites sugar alcohol in the composition. As discussed in the prior office action, secondary prior art by Prakash et al. discloses the inclusion of polyols in a choline chloride containing composition to modify Grinschgl et al. to include the teaching of Prakash et al. to incorporate polyol e.g. xylitol, mannitol etc. as bulking agent ([0067], [0068], [0807], and [0808]). It is known that polyol is also used as less calorie sweetening substance. However, the motivation as bulking agent is from secondary prior art in a related composition having choline chloride in the composition. Therefore, the use of choline chloride from modified Grinschgl et al. with choline chloride can serve the purpose of bulking agent when incorporated in any food composition. It is also to be noted that bulking agents are reduced calorie content sweeteners e.g. including polyols etc.  Therefore, it is proper.
There is no further arguments. Claims have not been amended with the new claim limitations filed on 2/2/2021. Therefore, claims have been entered.  

Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792